Citation Nr: 1114258	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-37 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1951 to January 1955. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which inter alia, denied the Veteran's claim of entitlement to service connection for a bilateral knee disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development.

The Veteran contends that he has a bilateral knee disability due to service; he specifically asserts that he fell during service and he required sutures for the injury.  

Once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the present case, the Veteran underwent a VA examination in August 2009.  The examiner noted that the examination was for the Veteran's right knee.  A diagnosis of right knee status post meniscectomy and subsequent osteoarthritis was noted.  The examiner cited to a June 1956 orthopedic treatment record which noted that the Veteran gave a history of falling two years before during service resulting in a puncture wound of the anteromedial aspect of the knee which healed, and that the Veteran did not have problems until one year later when he noticed pain with jumping, overexertion, or twisting of the knee.  The VA examiner noted that since continuity of symptoms and treatment were not documented that she could not provide an opinion without resorting to speculation.  A mere recitation by the VA examiner that he or she cannot provide a medical opinion without resort to speculation by itself is not dispositive, where there is no clearly obvious rationale offered for why this was the case.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (noting that before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).
Notably, the VA examiner did not address the Veteran's contentions that he had knee problems since service and did not address an April 1953 service treatment record noting  a contusion of the right tibia in reaching her opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Furthermore, the examiner only addressed the Veteran's right knee disability.  The Veteran has contended that he has a bilateral knee disability as a result of his in-service fall.  

Subsequent to the issuance of the VA examination report, M.S., D.O. provided an opinion in September 2009 that it was as likely as not that the Veteran's bilateral knee was caused by a fall in service.  Dr. S's bases for his opinion were that the Veteran did not have problems with his knee prior to service and that the Veteran's pain occurred in service from his trauma and falls.  The Board also finds that this opinion is insufficient as Dr. S failed to provide adequate reasons and bases for his opinion and did not cite to the evidence of record but essentially only recited the Veteran's contentions. 

On remand, the Veteran should be provided another VA examination to determine the nature and etiology of any current right and left knee disabilities.  

Accordingly, the case is REMANDED for the following actions:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to determine the likely etiology of any current right and/or left knee disability.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

The examiner should identify with specificity any current right and left knee disability.  For each knee disability identified, the examiner must render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability is etiologically related to or had its onset in service, taking into consideration the notation of right tibia contusion in April 1953, the June 1956 private treatment record noting that the Veteran had a history of falling two years before during service, and the Veteran's own assertions of knee difficulties beginning about one year following his fall in service.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, but further explain in detail why it is not feasible to provide such a medical opinion based on both the evidence in the record and whether additional testing is necessary.  If such testing is necessary, the examiner identify what diagnostic studies would help resolve this question.

2. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



